ORRICK, HERRINGTON & SUTCLIFFE LLP
405 Howard Street
San Francisco, CA 94105
Telephone: (415) 773-5732
Facsimile: (415) 773-5759
Thomas C. Mitchell

ORRICK, HERRINGTON & SUTCLIFFE LLP
777 South Figueroa Street, Suite 3200
Los Angeles, CA 90017
Telephone: (213) 612-2486
Facsimile: (213) 612-2499
Martin Howard

Special Securitization Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :   Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                              Case No. 19-10412 (JLG)
                                                               :
                           Debtors.   1                        :   (Jointly Administered)
                                                               :
---------------------------------------------------------------X

        FIFTH MONTHLY FEE STATEMENT OF ORRICK, HERRINGTON &
      SUTCLIFFE LLP FOR COMPENSATION FOR SERVICES RENDERED AND
    REIMBURSEMENT OF EXPENSES INCURRED AS SPECIAL SECURITIZATION
                COUNSEL TO THE DEBTORS FOR THE PERIOD
                 FROM JULY 1, 2019 THROUGH JULY 31, 2019




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918);
Ditech Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
100, Fort Washington, Pennsylvania 19034.
Name of Applicant:               Orrick, Herrington & Sutcliffe LLP

Date of Retention:               Nunc pro tunc to May 17, 2019 pursuant to Order Authorizing the
                                 Employment and Retention of Orrick, Herrington & Sutcliffe LLP as
                                 Special Securitization Counsel to the Debtors Nunc Pro Tunc to
                                 May 17, 2019, entered July 11, 2019 (ECF No. 842)

Period for Which Monthly Fees    July 1, 2019 through July 31, 2019
and Expenses Are Incurred:
Monthly Fees Incurred (100%)     $84,218.16
Less 20% Holdback on Fees        $16,843.63
Monthly Fees Incurred (80%)      $67,374.53
Monthly Expenses Incurred:       $0.00
Total Fees and Expenses Due      $67,374.53
(80% of fees and 100% of
expenses):
This is a:                         X Monthly _____ Interim _____ Final Fee Application.

       1.      On February 11, 2019 (the “Petition Date”), each of the above-captioned debtors

and debtors-in-possession (collectively, the “Debtors”) commenced with this Court a voluntary

case under chapter 11 of the Bankruptcy Code.

       2.      On February 26, 2019, the Debtors filed a motion for entry of an order, pursuant

to sections 105(a), 327, 330 and 363 of the Bankruptcy Code, authorizing the Debtors to employ

and compensate professionals utilized in the ordinary course of the Debtors’ business (each an

“Ordinary Course Professional”), nunc pro tunc to the Petition Date, subject to certain limits

set forth therein [ECF No. 111] (the “OCP Motion”). On March 19, 2019, the Court entered an

order granting the OCP Motion [ECF No. 206].

       3.      On April 18, 2019, in accordance with the OCP Order, the Debtors filed the

Affidavit and Disclosure Statement of Martin Howard, on Behalf of Orrick, Herrington &

Sutcliffe LLP and Retention Questionnaire [ECF No. 428] (the “Orrick OCP Affidavit”). No

objections were filed to the Orrick OCP Affidavit.

       4.      Following Orrick’s retention as an Ordinary Course Professional, the Debtors

determined that Orrick would need to play a larger role in these cases in connection with certain

securitization issues. Accordingly, on June 6, 2019, pursuant to section 327(e) of the Bankruptcy

                                                2
Code, the Debtors filed an application seeking to employ Orrick as special securitization counsel,

nunc pro tunc to May 17, 2017 [ECF No. 677] (the “Orrick 327(e) Application”).                   On

July 11, 2019, the Court entered an order granting the Orrick 327(e) Application, nunc pro tunc

to May 17, 2019 [ECF No. 842].

       5.      Accordingly, pursuant to the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals, entered March 25, 2019 [ECF

No. 255] (the “Interim Compensation Order”), Orrick hereby submits this Fifth Monthly Fee

Statement (the “Fee Statement”) seeking approval of 80% of its fees as special securitization

counsel to the Debtors for the period July 1, 2019 through July 31, 2019 (the “Fee Period”) in

the amount of $67,374.53 (80% of fees). There are no expenses requested in this Fee Statement.

Contemporaneous time entries for the services provided during the Fee Period, together with a

list of the individuals who provided services and their respective titles and dates of bar admission,

are provided below and attached hereto as Exhibit A.




                                                 3
    SUMMARY OF MONTHLY FEE STATEMENT OF ORRICK, HERRINGTON &
     SUTCLIFFE LP AS SPECIAL SECURITIZATION COUNSEL FOR SERVICES
       RENDERED FOR THE PERIOD JULY 1, 2019 THROUGH JULY 31, 2019

      NAME OF            PRACTICE          YEAR           HOURLY       TOTAL         TOTAL
    PROFESSIONAL          GROUP          ADMITTED          RATE        HOURS      COMPENSATION
                                                                       BILLED
Partners/Counsel

Martin B. Howard        Structured          1986               $990        54.5       $53,955.00
                        Finance
Stephen J. Jackson      Tax                 1999               $974         1.8        $1,753.20

Thomas C. Mitchell      Restructuring       1986             $1,077         0.2         $215.40

John Narducci           Tax                 1989             $1,102         0.2         $220.40

                              Total Partners/Counsel:         --           56.7       $56,144.00


      NAME OF            PRACTICE          YEAR           HOURLY       TOTAL         TOTAL
    PROFESSIONAL          GROUP          ADMITTED          RATE        HOURS      COMPENSATION
                                                                       BILLED
Associates

Debra Felder            Restructuring       2002               $831         3.1        $2,576.10

Alexander P. Radisich   Structured          2016               $677        62.8       $42,515.60
                        Finance
Michael Sugarman        Structured          2012               $713         5.5        $3,921.50
                        Finance
                                                   Total Associates:       71.4       $49,013.20


      NAME OF            PRACTICE          YEAR           HOURLY       TOTAL         TOTAL
    PROFESSIONAL          GROUP          ADMITTED          RATE        HOURS      COMPENSATION
                                                                       BILLED
Paraprofessional

Ahmad M. Kasfy          Structured            --               $231         0.5         $115.50
                        Finance
                                          Total Paraprofessional:           0.5         $115.50




                                              4
    PROFESSIONALS              BLENDED RATE            TOTAL HOURS            TOTAL
                                                         BILLED            COMPENSATION
Partners/Counsel                                                56.7               $56,144.00
Associates                                                      71.4               $49,013.20
Paraprofessional                                                 0.5                 $115.50
Subtotal:                                                      128.6              $105,272.70
Less 20% client discount:                                                        ($21,054.54)
TOTAL FEES (after 20% client discount):                                            $84,218.16

BLENDED ATTORNEY RATE (excludes paraprofessionals):                                     $656.72


       COMPENSATION BY TASK CODE FOR SERVICES RENDERED BY
   ORRICK, HERRINGTON & SUTCLIFFE LLP AS SPECIAL SECURITIZATION
      COUNSEL FOR THE PERIOD JULY 1, 2019 THROUGH JULY 31, 2019

MATTER 2: SECURITIZATION ADVISE

MATTER                        DESCRIPTION                         HOURS         AMOUNT
   NO.
    2       Securitization Advise                                         5.3      $4,612.10
Less 20% client discount:                                                          ($922.42)
TOTAL MATTER 2 (after 20% client discount):                               5.3      $3,689.68

MATTER 9: PROJECT PHOENIX

 TASK                       DESCRIPTION                           HOURS         AMOUNT
 CODE
  01      General Negotiation and Strategy                               6.0       $4,596.60
  02      Discussions and Negotiation with Securitization               23.7      $17,351.90
          Trustees
   03     Negotiation and Drafting of Mortgage Servicing Rights         50.2      $38,430.00
          Purchase Agreement

   04     Negotiation and Drafting Interim Servicing Agreement            9.2      $7,480.40

   06     Comments and Questions on Asset Purchase                        0.8        $541.60
          Agreement

   08     Negotiation with Potential Bidders                             7.8       $7,722.00
   09     Ordinary Course Advice Related to Securitization and          21.5      $21,285.00
          Loan Servicing
Subtotal:                                                              119.2       $97,407.50
Less 20% client discount:                                                        ($19,481.50)
TOTAL MATTER 9 (after 20% client discount):                            119.2       $77,926.00




                                                5
MATTER 13: COMPENSATION

MATTER                    DESCRIPTION                    HOURS         AMOUNT
   NO.
    13      Compensation                                         4.0     $3,170.00
Less 20% client discount:                                                ($634.00)
TOTAL MATTER 13 (after 20% client discount):                     4.0     $2,536.00

MATTER 14: RETENTION

MATTER                    DESCRIPTION                    HOURS         AMOUNT
   NO.
    14      Retention                                            0.1        $83.10
Less 20% client discount:                                                 ($16.62)
TOTAL MATTER 14 (after 20% client discount):                     0.1        $66.48



     EXPENSE SUMMARY BY ORRICK, HERRINGTON & SUTCLIFFE LLP AS
          SPECIAL SECURITIZATION COUNSEL FOR THE PERIOD
                  JULY 1, 2019 THROUGH JULY 31, 2019


There are no expenses requested in this Fee Statement.




                                               6
       WHEREFORE, pursuant to the Interim Compensation Order, Orrick hereby requests

that the Debtors pay $67,374.53 to Orrick, which represents 80% of fees incurred during the Fee

Period. There are no expenses requested in this Fee Statement.



August 29, 2019                            ORRICK, HERRINGTON & SUTCLIFFE LLP

                                           /s/ Thomas C. Mitchell
                                           Thomas C. Mitchell
                                           405 Howard Street
                                           San Francisco, CA 94105
                                           Telephone: (415) 773-5732
                                           Facsimile: (415) 773-5759
                                           Email: tcmitchell@orrick.com

                                           and

                                           Martin Howard
                                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                                           777 South Figueroa Street, Suite 3200
                                           Los Angeles, CA 90017
                                           Telephone: (213) 612-2486
                                           Facsimile: (213) 612-2499
                                           Email: mhoward@orrick.com

                                            Special Securitization Counsel to the Debtors and
                                            Debtors in Possession




                                                 7
                                       Fee Notice Parties
                                       (via overnight mail)

Ditech Holding Corporation
3000 Bayport Drive, Suite 985
Tampa, Florida 33607
Attn: John Haas, General Counsel

Counsel to the Debtors
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Ray C. Schrock, P.C.
      Sunny Singh, Esq.

U.S. Trustee
Office of the United States Trustee for the
Southern District of New York
201 Varick Street, Suite 1006
New York, New York 10014
Attn: Greg M. Zipes, Esq.
      Benjamin J. Higgins, Esq.

Counsel to the Official Committee of Unsecured Creditors
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Attn: Robert Feinstein, Esq.
      Bradford Sandler, Esq.

Counsel to the Official Committee of Consumer Creditors
Quinn Emanuel Urquhart & Sullivan LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
Attn: Susheel Kirpalani, Benjamin I. Finestone and Victor Noskov


Counsel to the Prepetition Term Loan Agent
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attn: Brian M. Resnick, Esq.
      Michelle M. McGreal, Esq.




                                                8
Counsel to the Term Loan Ad Hoc Group
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attn: Patrick J. Nash, Esq.
      John R. Luze, Esq.


Counsel to Barclays Bank PLC, as DIP Agent, and Barclays Capital Inc.,
as DIP Lender
Skadden, Arps, Slate, Meager & Flom LLP
4 Times Square
New York, New York 10036
Attn: Sarah M. Ward, Esq.
      Mark A. McDermott, Esq.
      Melissa Tiarks, Esq.


Counsel to Nomura Corporate Funding Americas, LLC
Alston & Bird LLP
90 Park Avenue, 15th Floor
New York, New York 10016
Attn: Karen Gelernt, Esq.
      Roland Klein, Esq.


Counsel to Nomura Corporate Funding Americas, LLC
Jones Day LLP
250 Vesey Street
New York, New York 10281
Attn: Ben Rosenblum, Esq.




                                            9
                   EXHIBIT A

  ORRICK, HERRINGTON & SUTCLIFFE INVOICES
FOR THE PERIOD JULY 1, 2019 THROUGH JULY 31, 2019
  Ditech Financial LLC
  1100 Landmark Towers
  345 St. Peter Street                                                                                             August 13, 2019
  Saint Paul, MN 55102                                                                                            Client No. 33094
  Attn: John Hromy                                                                                             Invoice No. 1812737


                                                                                                 Orrick Contact: Martin B. Howard

 FOR SERVICES RENDERED through July 31, 2019 in connection with
 the matters described on the attached pages:                                                            $                  4,612.10
       LESS CLIENT DISCOUNT                                                                                                 (922.42)
 SUBTOTAL                                                                                                 $                 3,689.68
 DISBURSEMENTS as per attached pages:                                                                                           0.00
 TOTAL CURRENT FEES & DISBURSEMENTS (Pay this Amount):                                                   $                  3,689.68
Matter(s): 33094/2 – Securitization Advise
          D1600068

                                                          DUE UPON RECEIPT
The following is for information only:
Previous Balance not included in this invoice:
$10,473.92
If this amount has already been paid, please disregard.


                                        In order to ensure proper credit to your account,
                         please reference your INVOICE and CLIENT numbers on your remittance.
                                   For inquiries, call: (304) 231-2704. Fax (304) 231-2501.


                          REMITTANCE COPY - PLEASE RETURN WITH PAYMENT

      REMITTANCE ADDRESS:                                    ELECTRONIC FUNDS                      OVERNIGHT DELIVERY:
                                                                TRANSFERS:
     Orrick, Herrington & Sutcliffe LLP
                                                           ACH & Wire Transfers:                  Orrick, Herrington & Sutcliffe LLP
              Lockbox #774619
                                                                                                            c/o Wells Fargo
           4619 Solutions Center                            ABA Number 121000248
                                                                                                       Attn: Lockbox #774619
          Chicago, IL 60677-4006                           SWIFT CODE: WFBIUS6S
                                                                                                       350 East Devon Avenue
     Reference: 33094/ Invoice: 1812737                   Account Number: 4123701088                       Itasca, IL 60143
                                                                      Wells Fargo                           (904) 634-6350
                                                                420 Montgomery Street                 Reference: 33094/ Invoice:
                                                               San Francisco, CA 94104                          1812737
                                                                         Account of
                                                            Orrick, Herrington & Sutcliffe LLP
                                                          Reference: 33094/ Invoice: 1812737
                                                                  E.I.N. XX-XXXXXXX
  Ditech Financial LLC
  1100 Landmark Towers
  345 St. Peter Street                                                                    August 13, 2019
  Saint Paul, MN 55102                                                                   Client No. 33094
  Attn: John Hromy                                                                    Invoice No. 1812737


                                                                         Orrick Contact: Martin B. Howard



For Legal Services Rendered Through July 31, 2019 in Connection With:

Matter: 2 - Securitization Advise
Matter: D1600068
07/03/19     J. Narducci        Telephone call from S. Jackson regarding purchase price.              0.20
07/03/19     A. Radisich        Review and prepare comments to Clean-up Call Letter                   0.60
                                Agreement with Capital One.
07/08/19     M. Howard          Discussions on call letter with Capital One; review of letter.        1.00
07/08/19     A. Radisich        Review and prepare comments to Clean-up Call Letter                   1.00
                                Agreement and correspond regarding the same.
07/10/19     M. Howard          Review of Capital One clean up call documents.                        0.50
07/12/19     M. Howard          Review of CapOne clean up call documents.                             0.50
07/16/19     M. Howard          Review of CapOne clean up call documents.                             0.50
07/17/19     M. Howard          Review of CapOne clean up call documents.                             0.50
07/29/19     A. Radisich        Conference and correspond regarding termination of "dry"              0.50
                                PLS trusts with USB.
                        Total Hours                                                  5.30
                        Total For Services                                                       $4,612.10
                        Less 20.0 % Discount                                                       (922.42)
                        Total Fees                                                   5.30        $3,689.68

Timekeeper Summary                    Hours                 Rate        Amount
 John Narducci                         0.20             1,102.00          220.40
 Martin B. Howard                      3.00               990.00        2,970.00
 Alexander P. Radisich                 2.10               677.00        1,421.70
Total All Timekeepers                   5.30                           $4,612.10



                                                 Total For This Matter                           $3,689.68
  Ditech Financial LLC
  1100 Landmark Towers
  345 St. Peter Street                                                                                             August 15, 2019
  Saint Paul, MN 55102                                                                                            Client No. 33094
  Attn: John Hromy                                                                                             Invoice No. 1812841


                                                                                                 Orrick Contact: Martin B. Howard

 FOR SERVICES RENDERED through July 31, 2019 in connection with
 the matters described on the attached pages:                                                            $                 97,407.50
       LESS CLIENT DISCOUNT                                                                                              (19,481.50)
 SUBTOTAL                                                                                                 $                77,926.00
 DISBURSEMENTS as per attached pages:                                                                                           0.00
 TOTAL CURRENT FEES & DISBURSEMENTS (Pay this Amount):                                                   $                 77,926.00
Matter(s): 33094/9 – Project Phoenix

                                                          DUE UPON RECEIPT

The following is for information only:
Previous Balance not included in this invoice:
$380,862.82
If this amount has already been paid, please disregard.


                                        In order to ensure proper credit to your account,
                         please reference your INVOICE and CLIENT numbers on your remittance.
                                   For inquiries, call: (304) 231-2704. Fax (304) 231-2501.


                          REMITTANCE COPY - PLEASE RETURN WITH PAYMENT

      REMITTANCE ADDRESS:                                    ELECTRONIC FUNDS                      OVERNIGHT DELIVERY:
                                                                TRANSFERS:
     Orrick, Herrington & Sutcliffe LLP
                                                           ACH & Wire Transfers:                  Orrick, Herrington & Sutcliffe LLP
              Lockbox #774619
                                                                                                            c/o Wells Fargo
           4619 Solutions Center                            ABA Number 121000248
                                                                                                       Attn: Lockbox #774619
          Chicago, IL 60677-4006                           SWIFT CODE: WFBIUS6S
                                                                                                       350 East Devon Avenue
     Reference: 33094/ Invoice: 1812841                   Account Number: 4123701088                       Itasca, IL 60143
                                                                      Wells Fargo                           (904) 634-6350
                                                                420 Montgomery Street                 Reference: 33094/ Invoice:
                                                               San Francisco, CA 94104                          1812841
                                                                         Account of
                                                            Orrick, Herrington & Sutcliffe LLP
                                                          Reference: 33094/ Invoice: 1812841
                                                                  E.I.N. XX-XXXXXXX
 Ditech Financial LLC
 1100 Landmark Towers
 345 St. Peter Street                                                                    August 15, 2019
 Saint Paul, MN 55102                                                                   Client No. 33094
 Attn: John Hromy                                                                    Invoice No. 1812841


                                                                         Orrick Contact: Martin B. Howard



For Legal Services Rendered Through July 31, 2019 in Connection With:

Matter: 9 - Project Phoenix
PHASE DTCH – DITECH
Task DTCH01 – General Negotiation and Strategy
07/02/19   S. Jackson           Prepare for and participate in telephone           1.00         779.20
                                conference with Weil and review MSRPA.
07/03/19   S. Jackson           Prepare for and participate in conference          0.80         623.36
                                call with client and Weil to discuss MSRs.
07/09/19   A. Radisich          Conference with Ditech, Weil and HL                0.50         270.80
                                regarding received bids.
07/29/19   A. Radisich          Prepare and review comments to Weil                3.50       1,895.60
                                Confirmation Brief regarding severability
                                of origination obligations (2.5) and
                                correspond (0.8) and conference (0.2)
                                regarding the same.
07/31/19   A. Radisich          Correspond regarding Ditech questions on           0.20         108.32
                                Reverse securitizations.
                         DTCH01 – General Negotiation and Strategy Total           6.00       3,677.28
Task DTCH02 – Discussions and negotiation with securitization trustees
07/01/19   M. Sugarman          Discuss process for analyzing deals for            0.20         114.08
                                termination provisions.
07/08/19   A. Radisich          Review and reply to correspondence                 0.80         433.28
                                regarding questions and requests from
                                PLS trustees.
07/10/19   A. Radisich          Review and reply to correspondence                 0.50         270.80
                                regarding requests from PLS trustees.
07/11/19   A. Radisich          Correspond regarding PLS questions and             0.50         270.80
                                requests.
07/12/19   A. Radisich          Conference with counsel to US Bank                 0.80         433.28
                                regarding existing custodial agreements
                                (0.4) and correspond regarding the same
                                (0.4).
Ditech Financial LLC - 33094                                                     August 13, 2019
page 2                                                                       Invoice No. 1812841

07/12/19   A. Kasfy            Analyze spreadsheets and calculate           0.50         92.40
                               litigation amounts for attorney review.
07/15/19   A. Radisich         Review and reply to correspondence           1.50        812.40
                               regarding litigation information requested
                               by PLS Trustees (1.3) and conference with
                               Weil regarding the same (0.2).
07/16/19   A. Radisich         Review and reply to correspondence from      0.50        270.80
                               counsel to PLS Trustees.
07/17/19   A. Radisich         Conference with Weil regarding requests      1.80        974.88
                               from PLS trustees (0.2), correspond with
                               NRZ, Ditech and counsel to PLS Trustees
                               regarding servicing transfer provisions
                               and loan schedules (1.6).
07/18/19   M. Sugarman         Review governing agreements for PLS          1.70        969.68
                               deals to determine termination
                               requirements; (1.2) correspond regarding
                               same (0.5).
07/18/19   A. Radisich         Conference with counsel to US Bank           1.00        541.60
                               regarding termination of deals with no
                               active loans (0.3) review and analyze PSA
                               regarding termination provisions (0.5) and
                               correspond regarding the same (0.2).
07/19/19   M. Sugarman         Perform additional review of termination     0.80        456.32
                               provisions in deal documents (0.5);
                               correspond regarding same (0.1);
                               telephone conference regarding same
                               (0.2).
07/19/19   A. Radisich         Conference (0.3) and correspond (1.0)        1.30        704.08
                               regarding PLS trustee's questions
                               regarding and request to review servicing
                               transfer instructions.
07/22/19   M. Sugarman         Correspond regarding securitization          0.20        114.08
                               termination document review; correspond
                               regarding same.
07/22/19   A. Radisich         Correspond with PLS Trustee regarding        0.30        162.48
                               servicing transition issues.
07/23/19   A. Radisich         Conference with M. Howard and counsel        2.00      1,083.20
                               to US Bank regarding servicing transition
                               and other trustee questions (0.5); review
                               and reply to correspondence regarding
                               trustee questions (1.3) and conference
                               with counsel to US Bank regarding the
                               same (0.2).
07/23/19   M. Howard           Discussions on requests from PLS             0.50        396.00
                               trustees.
Ditech Financial LLC - 33094                                                        August 13, 2019
page 3                                                                          Invoice No. 1812841

07/24/19   A. Radisich         Correspond with Ditech, PLS Trustees and        0.50        270.80
                               Weil regarding questions from PLS
                               Trustees regarding contracts being
                               assumed and rejected and contract
                               schedule.
07/25/19   A. Radisich         Conference with counsel to PLS Trustee          2.00       1,083.20
                               regarding termination of certain PLS
                               securitizations (0.3) and correspond
                               regarding the same (0.8); correspond with
                               Ditech regarding questions from PLS
                               Trustees regarding agreements being
                               transfers and potential rejections (0.9).
07/25/19   M. Sugarman         Review correspondence regarding                 0.30        171.12
                               securitization terminations (0.1); discuss
                               same (0.2).
07/25/19   M. Howard           Follow up discussions with trustees on          2.00       1,584.00
                               transfers.
07/28/19   M. Sugarman         Prepare notices relating to termination of      0.60        342.24
                               GTCT 1996-D, GTHLT 1994-BI, GTHLT
                               1994-CI, GTHLT 1994-D and GTHLT
                               1995-A.
07/29/19   M. Sugarman         Review and discuss termination provisions       1.30        741.52
                               and rights in dry securitizations (0.7);
                               correspond regarding same (0.3);
                               telephone conference regarding same
                               (0.3).
07/29/19   T. Mitchell         Attention to termination of securitizations.    0.20         172.32
07/29/19   M. Howard           Follow up discussions with trustees on          1.50       1,188.00
                               transfers.
07/30/19   M. Sugarman         Review termination requirements for dry         0.30        171.12
                               securitizations.
07/31/19   M. Sugarman         Review correspondence regarding contact         0.10         57.04
                               for Wilmington Trust Company.
  DTCH02 – Discussions and negotiation with securitization trustees Total     23.70      13,881.52
Task DTCH03 – Negotiation and Drafting of Mortgage Servicing Rights Purchase Agreement
07/01/19   A. Radisich         Review and revise MSRPA with potential          2.50       1,354.00
                               bidder (2.2) and correspond regarding the
                               same (0.3).
07/02/19   A. Radisich         Review and revise MSRPA with potential          1.20        649.92
                               bidder (0.8) and review and analyze
                               potential bidder comments to MSRPA
                               (0.4).
Ditech Financial LLC - 33094                                                     August 13, 2019
page 4                                                                       Invoice No. 1812841

07/03/19   M. Howard           Discussions on tax issues under mortgage     1.00        792.00
                               servicing rights purchase agreement.
07/08/19   A. Radisich         Review and revise Escrow Agreement           7.00      3,791.20
                               regarding 1st potential bidder comments
                               thereto (1.0) and conference with HL (0.3)
                               and correspond with Weil (0.2) regarding
                               the same; conference with HL regarding
                               2nd potential bidder comments to MSRPA
                               (0.5); review and analyze 2nd potential
                               bidder comments to MSRPA (0.5) and
                               prepare and review issues list (2.0) and
                               correspond with Weil and HL regarding
                               the same (2.0); review and analyze 3rd
                               potential bidder comments to MSRPA
                               (0.5).
07/09/19   A. Radisich         Review and analyze potential bidder          5.50      2,978.80
                               comments to MSRPA (0.5); review and
                               reply to correspondence regarding
                               material issues from potential bidder
                               comments (1.5) and conference regarding
                               the same (0.5); review and revise MSRPA
                               with potential bidder (3.0).
07/10/19   A. Radisich         Review and analyze potential bidder          3.00      1,624.80
                               comments to MSRPA (0.8); prepare and
                               review issues list regarding potential
                               bidder comments to MSRPA (1.2) and
                               correspond regarding the same (1.0).
07/11/19   M. Howard           Discussions with Hunton, counsel to NRZ,     1.20        950.40
                               on MSRPA.
07/11/19   A. Radisich         Conference with Hunton regarding             3.30      1,787.28
                               MSRPA, ISA and MIPA with NRZ (0.3)
                               and correspond regarding the same (1.0);
                               review and revise MSRPA with bidder
                               regarding back-up Ginnie bid (2.0).
07/12/19   M. Howard           Discussions with trustee counsel on          1.00        792.00
                               document custody.
07/15/19   A. Radisich         Conference with HL regarding bidder          2.00      1,083.20
                               comments to MSRPA regarding back-up
                               Ginnie bid (0.5) and correspond regarding
                               the same (0.5); review and revise MSRPA
                               regarding back-up Ginnie Bid (1.0).
07/15/19   M. Howard           Discussions on back up bid.                  1.50      1,188.00
07/16/19   M. Howard           Discussions on back up bid (0.5);            2.00      1,584.00
                               discussions with trustees on document
                               questions (1.5).
Ditech Financial LLC - 33094                                                       August 13, 2019
page 5                                                                         Invoice No. 1812841

07/16/19     A. Radisich         Conference with Ditech, NRZ and Hunton       1.50        812.40
                                 regarding updates to MSRPA and Fannie
                                 ISA (1.2) and correspond regarding the
                                 same (0.3).
07/17/19     M. Howard           Discussions on back up bid (0.5);            2.00      1,584.00
                                 discussions with trustees on document
                                 questions (1.5).
07/18/19     M. Howard           Discussions with trustees on document        1.50      1,188.00
                                 questions.
07/19/19     M. Howard           Discussions on NRZ's comments to             1.00        792.00
                                 mortgage servicing rights purchase
                                 agreement.
07/22/19     A. Radisich         Review and revise purchaser updates to       3.50      1,895.60
                                 MSRPA (2.5) and correspond regarding
                                 comments to the same (1.0).
07/23/19     M. Howard           Teleconference with counsel to PLS           1.00        792.00
                                 trustees regarding transitions and other
                                 issues (0.5) and correspond regarding the
                                 same (0.5).
07/30/19     A. Radisich         Conference with Ditech and NRZ               6.50      3,520.40
                                 regarding Fannie ISA (0.5) and
                                 correspond regarding the same (0.5);
                                 review and analyze NRZ comments to
                                 ISA (0.5) and correspond regarding the
                                 same (0.3); review and revise Fannie ISA
                                 (2.0); correspond regarding PLS trustee
                                 questions and requests (0.5); correspond
                                 regarding amendments to reporting
                                 requirements under MSRPA (1.0); review
                                 and reply to correspondence with Ditech
                                 regarding Side Letters (0.9) and
                                 conference with L. Reichel regarding the
                                 same (0.3).
07/31/19     M. Howard           Discussions on Fannie Interim Servicing      0.50        396.00
                                 Agreement.
07/31/19     M. Howard           Discussions on dry securitization deals.     1.50      1,188.00
           DTCH03 – Negotiation and Drafting of Mortgage Servicing Rights    50.20     30,744.00
                                                Purchase Agreement Total
Task DTCH04 – Negotiation and Drafting Interim Servicing Agreement (“ISA”)
07/03/19     A. Radisich         Conference (0.2) and correspond              0.40        216.64
                                 regarding ISA and Fannie Mae
                                 subserviced loans (0.2).
Ditech Financial LLC - 33094                                                         August 13, 2019
page 6                                                                           Invoice No. 1812841

07/23/19     A. Radisich        Conference with Ditech and M. Howard            1.00        541.60
                                regarding ISA for Fannie subserviced
                                loans (0.5) and prepare and review ISA
                                regarding the same (0.5).
07/23/19     M. Howard          Teleconference with Ditech on second            0.50        396.00
                                interim servicing agreement and PLS
                                transition issues.
07/23/19     M. Howard          Discussions on new interim servicing            0.50        396.00
                                agreement.
07/24/19     M. Howard          Discussions on Fannie interim servicing         1.50      1,188.00
                                agreement.
07/24/19     A. Radisich        Prepare and review ISA for Fannie Mae           3.80      2,058.08
                                subserviced assets (3.4) and conference
                                with Ditech and Weil regarding the same
                                (0.4).
07/30/19     M. Howard          Discussions on Fannie interim servicing         1.50      1,188.00
                                agreement.
 DTCH04 – Negotiation and Drafting Interim Servicing Agreement (“ISA”)          9.20      5,984.32
                                                                  Total
Task DTCH06 – Comments and questions on Asset Purchase Agreement (“APA”)
07/02/19     A. Radisich        Conference with Weil tax team, S.               0.80        433.28
                                Jackson and M. Howard regarding tax
                                treatment of MSRs (0.4) and correspond
                                regarding the same (0.3).
           DTCH06 – Comments and questions on Asset Purchase Agreement          0.80        433.28
                                                         (“APA”) Total
Task DTCH08 – Negotiations with Potential Bidders
07/01/19     M. Howard          Discussions on agreement with potential         1.50      1,188.00
                                bidder.
07/03/19     M. Howard          Discussions on subservicing with Fannie         1.00        792.00
                                Mae.
07/09/19     M. Howard          Discussions on alternative bidding              1.00        792.00
                                process.
07/09/19     M. Howard          Discussions on comments from potential          2.00      1,584.00
                                bidders.
07/10/19     M. Howard          Discussions on comments from potential          2.30      1,821.60
                                bidders.
                       DTCH08 – Negotiations with Potential Bidders Total       7.80      6,177.60
Task DTCH09 – Ordinary Course Advice related to securitizations and loan servicing.
Ditech Financial LLC - 33094                                                       August 13, 2019
page 7                                                                         Invoice No. 1812841

07/01/19   M. Howard           Discussions with Fannie Mae on                 1.00        792.00
                               servicing.
07/01/19   M. Howard           Discussions on tax issues under mortgage       1.00        792.00
                               servicing rights purchase agreement.
07/02/19   M. Howard           Discussions on tax issues under mortgage       1.00        792.00
                               servicing rights purchase agreement.
07/02/19   M. Howard           Discussions on subservicing with Fannie        1.50      1,188.00
                               Mae.
07/08/19   M. Howard           Discussions on alternative bids.               1.00        792.00
07/08/19   M. Howard           Discussions on questions from                  0.50        396.00
                               securitization trustees.
07/19/19   M. Howard           Discussions on trustees custodial and          1.00        792.00
                               legacy deal items.
07/22/19   M. Howard           Follow up discussions on trustees              1.50      1,188.00
                               custodial and legacy deal items.
07/24/19   M. Howard           Follow up discussions on dry deals.            1.00        792.00
07/25/19   M. Howard           Discussions on termination process for dry     1.50      1,188.00
                               securitization deals.
07/26/19   M. Howard           Discussions on severability of documents.      2.00      1,584.00
07/26/19   M. Howard           Discussions on termination of dry              1.50      1,188.00
                               securitization deals.
07/28/19   M. Howard           Discussions on severability of documents.      3.00      2,376.00
07/29/19   M. Howard           Discussions on motion to sever origination     2.50      1,980.00
                               obligations.
07/30/19   M. Howard           Discussions on dry securitization deals.       1.50      1,188.00
    DTCH09 – Ordinary Course Advice related to securitizations and loan      21.50     17,028.00
                                                        servicing. Total

PHASE DTCH – DITECH TOTAL                                                   119.20     77,926.00
                                                             Total Hours    119.20
                                                       Total For Services             $77,926.00
Ditech Financial LLC - 33094                                                      August 13, 2019
page 8                                                                        Invoice No. 1812841


     Task                                                                                Billed
     Code      Description                                                  Hours       Amount
PHASE DTCH – DITECH
     DTCH01    General Negotiation and Strategy                               6.00     3,677.28
     DTCH02    Discussions and negotiation with securitization               23.70    13,881.52
               trustees
     DTCH03    Negotiation and Drafting of Mortgage Servicing                50.20    30,744.00
               Rights Purchase Agreement
     DTCH04    Negotiation and Drafting Interim Servicing                     9.20      5,984.32
               Agreement (“ISA”)
     DTCH06    Comments and questions on Asset Purchase                       0.80       433.28
               Agreement (“APA”)
     DTCH08    Negotiations with Potential Bidders                            7.80     6,177.60
     DTCH09    Ordinary Course Advice related to securitizations             21.50    17,028.00
               and loan servicing.
PHASE DTCH – DITECH TOTALS                                                  119.20    77,926.00
                                                            Totals          119.20   $77,926.00


Timekeeper Summary               Hours               Rate        Amount
 Thomas C. Mitchell               0.20           1,077.00          215.40
 Martin B. Howard                51.50             990.00       50,985.00
 Stephen J. Jackson               1.80             974.00        1,753.20
 Michael H. Sugarman              5.50             713.00        3,921.50
 Alexander P. Radisich           59.70             677.00       40,416.90
 Ahmad M. Kasfy                   0.50             231.00          115.50
Total All Timekeepers            119.20                        $97,407.50



                                           Total For This Matter                     $77,926.00
  Ditech Financial LLC
  1100 Landmark Towers
  345 St. Peter Street                                                                                             August 13, 2019
  Saint Paul, MN 55102                                                                                            Client No. 33094
  Attn: John Hromy                                                                                             Invoice No. 1812738


                                                                                                 Orrick Contact: Martin B. Howard

 FOR SERVICES RENDERED through July 31, 2019 in connection with
 the matters described on the attached pages:                                                            $                  3,170.00
       LESS CLIENT DISCOUNT                                                                                                 (634.00)
 SUBTOTAL                                                                                                 $                 2,536.00
 DISBURSEMENTS as per attached pages:                                                                                           0.00
 TOTAL CURRENT FEES & DISBURSEMENTS (Pay this Amount):                                                   $                  2,536.00
Matter(s): 33094/13 – Compensation

                                                          DUE UPON RECEIPT

The following is for information only:
Previous Balance not included in this invoice:
$9,918.76
If this amount has already been paid, please disregard.


                                        In order to ensure proper credit to your account,
                         please reference your INVOICE and CLIENT numbers on your remittance.
                                   For inquiries, call: (304) 231-2704. Fax (304) 231-2501.


                          REMITTANCE COPY - PLEASE RETURN WITH PAYMENT

      REMITTANCE ADDRESS:                                    ELECTRONIC FUNDS                      OVERNIGHT DELIVERY:
                                                                TRANSFERS:
     Orrick, Herrington & Sutcliffe LLP
                                                           ACH & Wire Transfers:                  Orrick, Herrington & Sutcliffe LLP
              Lockbox #774619
                                                                                                            c/o Wells Fargo
           4619 Solutions Center                            ABA Number 121000248
                                                                                                       Attn: Lockbox #774619
          Chicago, IL 60677-4006                           SWIFT CODE: WFBIUS6S
                                                                                                       350 East Devon Avenue
     Reference: 33094/ Invoice: 1812738                   Account Number: 4123701088                       Itasca, IL 60143
                                                                      Wells Fargo                           (904) 634-6350
                                                                420 Montgomery Street                 Reference: 33094/ Invoice:
                                                               San Francisco, CA 94104                          1812738
                                                                         Account of
                                                            Orrick, Herrington & Sutcliffe LLP
                                                          Reference: 33094/ Invoice: 1812738
                                                                  E.I.N. XX-XXXXXXX
 Ditech Financial LLC
 1100 Landmark Towers
 345 St. Peter Street                                                                   August 13, 2019
 Saint Paul, MN 55102                                                                  Client No. 33094
 Attn: John Hromy                                                                   Invoice No. 1812738


                                                                        Orrick Contact: Martin B. Howard



For Legal Services Rendered Through July 31, 2019 in Connection With:

Matter: 13 - Compensation
07/12/19     D. Felder          Begin preparation of May 17-31 fee application; review            0.50
                                order on interim compensation procedures.
07/16/19     D. Felder          Prepare May 17-31, 2019 fee application for Orrick's fees.        1.00
07/21/19     A. Radisich        Review July Ditech invoices.                                      1.00
07/22/19     D. Felder          Prepare third monthly fee application for May 17-31;              1.00
                                emails with M. Howard regarding same; finalize and email
                                same for filing and service.
07/25/19     D. Felder          Prepare form of June fee application; review second               0.50
                                monthly fee application regarding fees and email to M.
                                Howard regarding same.
                         Total Hours                                               4.00
                         Total For Services                                                  $3,170.00
                         Less 20.0 % Discount                                                  (634.00)
                         Total Fees                                                4.00      $2,536.00

Timekeeper Summary                   Hours               Rate         Amount
 Debra L. Felder                      3.00             831.00         2,493.00
 Alexander P. Radisich                1.00             677.00           677.00
Total All Timekeepers                 4.00                          $3,170.00



                                                Total For This Matter                        $2,536.00
  Ditech Financial LLC
  1100 Landmark Towers
  345 St. Peter Street                                                                                             August 13, 2019
  Saint Paul, MN 55102                                                                                            Client No. 33094
  Attn: John Hromy                                                                                             Invoice No. 1812739


                                                                                                 Orrick Contact: Martin B. Howard

 FOR SERVICES RENDERED through July 31, 2019 in connection with
 the matters described on the attached pages:                                                            $                      83.10
       LESS CLIENT DISCOUNT                                                                                                   (16.62)
 SUBTOTAL                                                                                                 $                     66.48
 DISBURSEMENTS as per attached pages:                                                                                            0.00
 TOTAL CURRENT FEES & DISBURSEMENTS (Pay this Amount):                                                   $                      66.48
Matter(s): 33094/14 – Retention

                                                          DUE UPON RECEIPT
The following is for information only:
Previous Balance not included in this invoice:
$12,112.12
If this amount has already been paid, please disregard.




                                        In order to ensure proper credit to your account,
                         please reference your INVOICE and CLIENT numbers on your remittance.
                                   For inquiries, call: (304) 231-2704. Fax (304) 231-2501.


                          REMITTANCE COPY - PLEASE RETURN WITH PAYMENT

      REMITTANCE ADDRESS:                                    ELECTRONIC FUNDS                      OVERNIGHT DELIVERY:
                                                                TRANSFERS:
     Orrick, Herrington & Sutcliffe LLP
                                                           ACH & Wire Transfers:                  Orrick, Herrington & Sutcliffe LLP
              Lockbox #774619
                                                                                                            c/o Wells Fargo
           4619 Solutions Center                            ABA Number 121000248
                                                                                                       Attn: Lockbox #774619
          Chicago, IL 60677-4006                           SWIFT CODE: WFBIUS6S
                                                                                                       350 East Devon Avenue
     Reference: 33094/ Invoice: 1812739                   Account Number: 4123701088                       Itasca, IL 60143
                                                                      Wells Fargo                           (904) 634-6350
                                                                420 Montgomery Street                 Reference: 33094/ Invoice:
                                                               San Francisco, CA 94104                          1812739
                                                                         Account of
                                                            Orrick, Herrington & Sutcliffe LLP
                                                          Reference: 33094/ Invoice: 1812739
                                                                  E.I.N. XX-XXXXXXX
 Ditech Financial LLC
 1100 Landmark Towers
 345 St. Peter Street                                                                   August 13, 2019
 Saint Paul, MN 55102                                                                  Client No. 33094
 Attn: John Hromy                                                                   Invoice No. 1812739


                                                                        Orrick Contact: Martin B. Howard



For Legal Services Rendered Through July 31, 2019 in Connection With:

Matter: 14 - Retention
07/12/19     D. Felder          Review order approving Orrick's retention.                       0.10
                         Total Hours                                               0.10
                         Total For Services                                                   $83.10
                         Less 20.0 % Discount                                                 (16.62)
                         Total Fees                                                0.10       $66.48

Timekeeper Summary                   Hours               Rate           Amount
 Debra L. Felder                      0.10             831.00            83.10
Total All Timekeepers                 0.10                               $83.10



                                                Total For This Matter                          $66.48
